EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 14-23, 25-30 and 33-36 appear to define over the available prior art and therefore allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “the indicator comprising: a cap defining a cavity with an inner end, the cap including a transparent portion at least at the closed inner end; and an insert disposed within the cavity of the cap, the insert including a display portion that is a first color and that is axially spaced from the inner end of the cap to form with the cap an area for receiving the pressurized gas and/or a pressurized fluid between the inner end and the display portion” in combination as claimed in claim 14, “an indicator connected to the housing in communication with the pressurized gas in the first portion of the cavity, the indicator including a cap having an inner end and an insert disposed within the cap, the cap being connected to an outer surface of the housing and including Page 3 of 10Docket No. 014615-000886Application No. 16/269,064 a transparent portion at least at the inner end, and the insert including a display portion that is a first color and that extends into and is spaced from the transparent portion of the cap to form with the cap an area for receiving the pressurized gas and/or fluid between the inner end and the display portion” in combination as claimed in claim 23, and “a valve at least partially enclosed by the indicator and in communication with the first portion of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735